DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 6/1/2022 has been entered and claim 9 is cancelled, thus claims 1-8 and 10-11 are currently pending in this application. 
Allowable Subject Matter
Claims 1-8 and 10-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior arts of record taken alone or in combination neither anticipates nor renders obvious 	a  method of manufacturing a display panel, wherein “the black matrices have electrical conductivity” and “forming a conductive layer on the black matrix layer, wherein the black matrix layer is in direct contact with the conductive layer” in combination with the limitations wherein “each of the black matrices comprises an upper structure and a base structure, a cross-sectional area of the upper structure is larger than a cross-sectional area of the base structure, such that both ends of the upper structure overlap surfaces of the color resist matrices on both sides; wherein the upper structure is rectangular, the base structure is rectangular, a gap between the color resist matrices is a rectangle, and a thickness of each of the black matrices is greater than a
thickness of the color filter layer” as recited in claims 1-2; and   	a display panel, wherein “the black matrices are not disposed lower than the color resist matrices and have electrical conductivity” and “wherein surfaces of the black matrices are provided with a conductive layer, and the black matrix layer is in direct contact with the conductive layer” in combination with the limitation “wherein each of the black matrices comprises an upper structure and a base structure, a cross-sectional area of the upper structure is larger than a cross-sectional area of the base structure,
such that both ends of the upper structure overlap surfaces of the color resist matrices on both sides; wherein the upper structure is rectangular, the base structure is rectangular, a gap between the color resist matrices is a rectangle, and a thickness of each of the black matrices is greater than a thickness of the color filter layer” as recited in claim 7.
 	Claims 3-6, 8 and 10-11 are also allowed for further limiting and depending upon allowed claims 1-2 and 7.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892